Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned Chief Executive Officer (Interim) and Chief Financial Officer of Maverick Oil and Gas, Inc. (the “Company”) certifies that the Quarterly Report on Form 10-Q of the Company for the quarter ended November 30, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in that Form 10-Q fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: January 14, 2009 /s/ John Ruddy John Ruddy Chief Executive Officer (Interim) Chief Financial Officer This certification is made solely for the purposes of 18 U.S.C, Section 1350, subject to the knowledge standard contained therein, and not for any other purpose.
